‘Case 1:19-cv-03347-LJL-JLC Document 182 Filed 05/17/21 Page1of4

ALEXANDER WILLIAMS JR 1411801632
G.R-V.C.-

09-09 HAZEN STREET

QUEENS NEW YORK 11370

 

RE: WILLIAMS VS CITY OF NEW YORK ET AL., MAY 12, 2021
19-CV-334/ [|JLC]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRO-SE INTAKE UUNIT

500 PEARL STREET
NEW YORK NY 10007

DEAR YOUR HONOR:

I am writing to give the courts a copy of the deciosn made by DOCS
in regards to the ICR status that the plaintiff was under and that the defense
used and claimed in their summary judgement motion.

‘As I explained to the Court I was never notified and had no knowledge
of being ICR nor was I afforded Due Process hearing before being placed on
this status and I was never aware of any indident that lead to this.

I am hopeful that the court will take this newly discovered evidence

into consideration when making its decison.

RESPECTFULLY SUBMITTED
ALEXANDER WILLIAMS JR
Case 1:19-cv-03347-LJL-JLC Document 182 Filed 05/17/21 Page 2 of 4

199 WATER STREET NEW YORK, NY_10038 TEL: 212-577-3300 hitp//www.legalaidnycorg _.. -.  _ -

THE wee ee
LEGAL AID Present
SOCIETY | Janet E. Sabel
CRI Mil NAL Aitorney-in-Chief
DEFENSE , Justine M, Luongo

Attorney-in-Charge
Criminal Practice

May 7, 2021
Privileged & Confidential Attorney-Client Communication

Mr. Alexander Williams, Jr.
1411801632

GRVC

09-09 Hazen Street

East Elmhurst, NY 11370

Re: Article 78 Proceeding, Index No. 340028-21
Dear Mr. Williams:

I hope this message finds you well. As discussed, copies of your floor card and IIS sheet
are attached, confirming DOC’s removal of ICR status. Because DOC has consented to remove

the ICR status, your Article 78 petition will be withdrawn without prejudice on 5/12/21. If you
have any questions or concerns, please do not hesitate to contact me.

Sincerely,

Alex Anthony
Staff Attorney

212-577-3398
03347-LJL-JLC_ Document 182 Filed 05/17/21 Page 3 of 4

 

SL-AVIN-FL = 18SRZ6810
AN 9d ‘AZ ‘SAV VOLL oo == —
“WLSALUD ' SVITIIM Ee
00 fF JION ANNES

Case.1.1

a Od Ole tO WON 9 18-934-90 ame
SZ AN y=

dz ‘SAV VOILO Se. ==

ooosoc00 YaONVXSTy ‘SHYT

cae,

 

 
 

 

Case 1:19-cv-03347-LJL-JLC Document 182 Filed 05/17/21 Page 4 of 4

 

Aeefaggfegdaptecgtybedfferpegeafpeldpeatfecd A ra ffl Sse PE t wef HOHE t .

ZOOOTF 4HOA MAN NHOA MAN
LaaaLs Tavad 00S
LINA G@AVINI gS-O0ud
WHOA MAN JO LOTALSTA NYAHLNOS

LYNOD LOLTALSIG SdLvLs GALINA

 

LAguLS NAZVy-
SWVITIIM WH0N

oF ine? TOS Ayia ET — OLETT AYOA MAN SNAIND
“ODT AN MYOK VGN SO ~~ TESTOSTTVT UL

ay
